SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

721
KA 13-00775
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, VALENTINO, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

RICHARD D. SACKEL, DEFENDANT-APPELLANT.


WILLIAMS, HEINL, MOODY & BUSCHMAN, P.C., AUBURN (RYAN JAMES MULDOON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CARL J. ROSENKRANZ OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Cayuga County Court (Thomas G. Leone,
J.), entered February 8, 2013. The order determined that defendant is
a level two risk pursuant to the Sex Offender Registration Act.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 13, 2014                           Frances E. Cafarell
                                                   Clerk of the Court